Response to Amendment
This action is in response to Amendments made on 6/14/2022, in which: claims 1, 4-5, 7, 12, 15-16, 18 are amended, claims 2, 8-11 remain as filed originally, claims 12-13, 15-16, 18-20 are withdrawn, claims 3, 6, 14, 17 are cancelled and claims 21-24 are new.

Election/Restrictions
Claim 1-2, 4-5, 7-11, 21-24 are allowable. Claims 12-13, 15-16, 18-20, are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 4/27/2021, is hereby withdrawn and claims 12-13, 15-16, 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 19  line 1
Delete “The aircraft of claim 17”, insert - - The aircraft of claim 12 - -

Claim 20  line 1
Delete “The aircraft of claim 17”, insert - - The aircraft of claim 12 - -


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Conway Jr. (US 6536711) and Khorrami (US 2017/0247102) does not teach or render obvious a sound reduction system having a body defining a cavity with a cavity opening exposed to ambient airflow, the body forming a cavity interface having a cavity floor opposite the opening and a leading edge facing away from the ambient airflow with a rear wall extending between the a trailing edge and the cavity floor having a panel of sound absorbing material attached thereto and covering substantially all of the surface are of the rear wall of the cavity interface and, more specifically, an elongated serrated element connected to the body and extending along the leading edge, wherein a plane of the elongated serrated element is arranged flush with a plane of the leading edge, wherein individual serrations of the elongated serrated element have a height (h), a width (b), and an aspect ratio (AR) of between 0.4 and 3.5, and wherein (AR) equals (h) over (b). The prior art of Conway Jr. discloses an aircraft with a cavity having a serrated structure defined by the aircraft skin and the doors of the cavity, but fails to disclose a sound absorbing material positioned within the cavity covering the rear wall of the cavity and wherein individual serrations of the elongated serrated element have a height (h), a width (b), and an aspect ratio (AR) of between 0.4 and 3.5, and wherein (AR) equals (h) over (b). Khorrami discloses an aircraft with a cavity filled with a panel of noise absorbing material, but fails to disclose an elongated serrated element connected to the body and extending along the leading edge, wherein a plane of the elongated serrated element is arranged flush with a plane of the leading edge, wherein individual serrations of the elongated serrated element have a height (h), a width (b), and an aspect ratio (AR) of between 0.4 and 3.5, and wherein (AR) equals (h) over (b). This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642